Citation Nr: 0602244	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for cold injury 
residuals to the upper extremities.

6.  Entitlement to service connection for cold injury 
residuals to the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina.

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The issue of entitlement to service connection for bilateral 
hearing loss is remanded to the Appeals Management Center.


FINDINGS OF FACT

1.  The competent evidence of record shows the veteran's 
current shoulder, cervical spine, and lumbar spine 
disabilities are unrelated to military service.

2.  The competent evidence of record shows the veteran has no 
currently diagnosed cold injury disability affecting his 
upper or lower extremities.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  A cervical spine disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  A lumbar spine disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  A disability from cold injury to the upper extremities 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  A disability from cold injury to the lower extremities 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial 
adjudication of the issues on appeal, VA notified the veteran 
by a letter dated in November 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the veteran's service medical records and all 
available, identified post-service medical records.  

The veteran contends he was treated in service during the 
winter months from late 1953 to early 1954 for a fall that 
reportedly injured his back and limited him to light duty for 
two weeks.  There is no such documentation of such an event 
in the available service medical records, which include the 
separation examination report and treatment records dated 
from December 1953 to March 1954.  In this regard, there is 
also nothing to suggest the service medical records are 
incomplete.  As for post-service medical records, the veteran 
could not remember the names of the physicians who treated 
him in the 1950s.  He eventually identified several treating 
sources but later added that they were decease and/or the 
records could not be obtained.  In May 2004, the veteran 
stated he had nothing further to submit.  

Examination or medical opinion for the orthopedic claims is 
unnecessary because the evidentiary record does not show that 
any such disability is associated with an established event, 
injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  Examination or medical opinion for the 
claims involving cold injury residuals is unnecessary because 
there is no current disability associated with cold injury.  
38 C.F.R. § 3.159(c)(4); Compare Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), with Charles v. Principi, 16 Vet. App. 
370 (2002).

In February 2005, the RO received additional medical evidence 
that documents the extent of the veteran's current right 
shoulder disability.  It is unclear whether the RO considered 
this evidence in the October 2005 Supplemental Statement of 
the Case; however, if the RO did not, a remand on this basis 
would serve no useful purpose, since the evidentiary record 
already includes competent evidence of currently diagnosed 
shoulder and spine disabilities.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (holding that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  Therefore, it 
would not be prejudicial to the veteran for the Board to 
proceed with a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


II.  Service connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, such as 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Cold Injury Residuals

The record does not contain competent evidence of a current 
disability of the upper or lower extremities involving cold 
injury residuals.  Private and VA medical records contain no 
diagnosis of cold injury residuals, and, although the 
evidence documents neurologic pain radiating to the lower 
extremities and diagnoses such as dry skin and ingrown 
toenail, the medical evidence includes no findings or 
treatment for any chronic disability or symptomatology 
originating from a cold injury in any of the upper or lower 
extremities.

The veteran testified in December 2005 that he experiences 
foot pain.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. 
App. 282 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Accordingly, as there is no objective evidence of a 
cold injury disability, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  The preponderance is against the 
veteran's claims, and they must be denied.

Shoulders, Cervical Spine, Lumbar Spine

Post-service treatment records include diagnoses of 
arthritis, degenerative joint disease, degenerative disc 
disease, chronic low back pain, and impingement syndrome, but 
the service medical records do not establish the veteran had 
any shoulder or spine disorder in service.  The service 
treatment records do not contain a complaint or diagnosis 
involving the shoulders or spine, and, most importantly, the 
May 1954 separation examination report indicates no clinical 
abnormalities of the neck, spine, or other musculoskeletal 
body part.  

The veteran testified that he did not have a separation 
examination and thus did not have the opportunity to report 
his orthopedic complaints to a medical professional, but the 
existence of the separation examination report in the claims 
file establishes he in fact had the opportunity to address 
his medical concerns and made no complaints involving the 
shoulder or spine.  As previously noted, the claims file 
contains service treatment records dated from December 1953 
to March 1954, the period during which the veteran contends 
he was injured, but these records only document treatment for 
complaints of jock itch, urethritis, and diarrhea.

Likewise, the post-service medical evidence show that the 
veteran's shoulder and spine disabilities, to include 
arthritis, were first medically documented years after 
service.  Cf. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

A July 2001 VA treatment note for the low back reports that 
subsequent to service discharge, the veteran maintained looms 
which involved "a lot" of heavy work, and worked under the 
machines as well.  The examiner noted that the veteran 
injured his back by lifting and changing motors.  It is not 
clear however, if the examiner was indicating that this 
injury occurred in service, or subsequent thereto.  
Nevertheless, the Board lends no probative weight to this 
statement, as it is unsubstantiated by the service medical 
records and post service medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (noting the Board is not bound 
to accept medical opinions based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence); see also Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Pound v. West, 12 
Vet. App. 341 (1999). 

Finally, there is no competent and probative medical opinion 
otherwise linking the veteran's current shoulder and spine 
disabilities to service.  The veteran's testimony and 
statements, as well as his friends, are competent to 
establish the occurrence of an injury.  His sworn testimony 
and other statements are not competent evidence, however, to 
establish the etiology of any current disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current shoulder and spine 
disorders are the result of an injury over five decades ago.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for cold injury residuals 
to the upper extremities is denied.

Entitlement to service connection for cold injury residuals 
to the lower extremities is denied.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  38 C.F.R. § 3.385 (2005) does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
the time of separation from service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  In this case, there is no documented 
hearing loss in service, but the veteran testified that his 
in-service noise exposure included acoustic trauma from 
working as a mechanic around large engines.  The Board 
believes a medical opinion is necessary to fully consider the 
issue on appeal.

Accordingly, this case is remanded for the following actions:


1.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any hearing loss found.  
All pertinent symptomatology and findings 
must be reported in detail.  The veteran's 
entire claims file must be made available 
and reviewed by an appropriate VA 
examiner, and a nexus opinion must be 
offered regarding the etiology of the 
veteran's hearing loss.  All testing, to 
include an audiogram, must be performed.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000 and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
The examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  
Prior to rendering the opinion, the 
examiner is directed to the veteran's 
hearing testimony of in-service noise 
exposure from working as a mechanic around 
large engines, as well as the testimony of 
post-service noise exposure from working 
in a mill.  It is requested that the 
examiner obtain a detailed history of 
in-service and post-service noise 
exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current hearing loss is related to the 
veteran's period of military service, or 
to any incident therein, to include as due 
to noise exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss began 
as a result of any in-service noise 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 80 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


